      Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 1 of 8



AUSTIN KNUDSEN
Montana Attorney General
J. STUART SEGREST
Chief, Civil Bureau
HANNAH E. TOKERUD
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
hannah.tokerud@mt.gov
ssegrest@mt.gov

COUNSEL FOR DEFENDANTS

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

RANDALL MENGES,                       CV 20-178-M-DLC-KLD

                 Plaintiff,
                                      DEFENDANTS’ REPLY
      v.
                                      BRIEF IN SUPPORT OF
AUSTIN KNUDSEN, Attorney              MOTION TO STAY
General of the State of Montana;
GARY SEDER, Bureau Chief of
the Montana Crime Information
Bureau; and SARA MALIKIE,
Head of the Sexual and Violent
Offenders Program for the
Missoula County Sheriff’s Office,
each in their official capacities,

                 Defendants.
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 2 of 8



                           INTRODUCTION

     Defendants moved for a stay of this action pending the outcome of

the District of Idaho’s decision on pending motions, which will likely

have an impact on this action. “Where it is proposed that a pending

proceeding be stayed, the competing interests which will be affected by

the granting or refusal to grant a stay must be weighed.” Lockyer v.

Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citation omitted)

(emphasis added).

     While Lockyer lays out a non-exclusive list of possible interests a

court may consider, these interests are not “factors” that must be met,

but interests to weigh against each other. Id. Specifically, the Court

compared “the possible damage which may result from the granting of a

stay, the hardship or inequity which a party may suffer in being

required to go forward, and the orderly course of justice measured in

terms of the simplifying or complicating of issues, proof, and questions

of law which could be expected to result from a stay.” Id.

     In this case, the balance of hardship between the parties and the

prospect of narrowing the factual and legal issues in this proceeding

justify a stay. Menges is asking Defendants and this Court to revisit


                                                  DEFENDANTS’ REPLY BRIEF IN
                                                  SUPPORT OF MOTION TO STAY
                                                                     PAGE 2
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 3 of 8



and judge the facts of a decades-old conviction in Idaho. In light of the

contemporaneous suit in Idaho on the same issues, Defendants have

requested a limited stay only until the Idaho court rules on the pending

preliminary injunction motion and motion to dismiss, minimizing any

prejudice to Menges.

     Moreover, a decision by the Idaho district court as to the pending

motions will simplify or even resolve this case. Menges is currently

required to register in Idaho, which is why he is also required to

register in Montana. If Idaho lifts the registration requirement as

applied to Menges, Montana Code Annotated § 46-23-502(9)(b) will no

longer apply and Menges will not be required to register. At that point,

Menges’s case in Montana would be moot and subject to dismissal. If, on

the other hand, both the Idaho and Montana federal courts take up

Menges’s challenge, there is a risk of not only wasted judicial resources

but conflicting decisions involving the same plaintiff. This Court should

wait for further action by the Idaho court before moving forward.




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                  SUPPORT OF MOTION TO STAY
                                                                     PAGE 3
        Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 4 of 8



                                ARGUMENT

This Court should stay this action until the Idaho federal
court rules on Menges’s pending preliminary injunction
motion and motion to dismiss.

      District courts have “broad discretion” to stay proceedings.

Clinton v. Jones, 520 U.S. 681, 706 (1997). Contrary to Menges’s

assertion, in the Ninth Circuit, an order staying a case is an appealable

final order only when the plaintiff is “effectively out of court.” Stanley v.

Chappell, 764 F.3d 990, 995 (9th Cir. 2014) (quoting Idlewild Bon

Voyage Liquor Corp. v. Epstein, 370 U.S. 713, 714-15 (1962)). The

Ninth Circuit has been “careful to note that a stay order is not

ordinarily an appealable order for purposes of § 1291.” Id. A plaintiff

is “effectively out of court” only “where . . . the object of the stay is

to require all or an essential part of the federal suit to be litigated in

a state forum.” Id. (citing Moses H. Cone Memorial Hospital v.

Mercury Construction Corp., 460 U.S. 1, 9 (1983)).

      Here, this Court should exercise its inherent discretionary

authority and stay the proceedings because allowing Menges to

simultaneously pursue the same constitutional challenge to his

registration requirement in two federal courts is inequitable,


                                                     DEFENDANTS’ REPLY BRIEF IN
                                                     SUPPORT OF MOTION TO STAY
                                                                        PAGE 4
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 5 of 8



wastes judicial resources, and risks conflicting decisions. Conversely,

Menges has a federal forum—Idaho—where he can make his claim that

a state should not be allowed to require registration based on the

underlying offense. 1

     First, the equities favor a stay. There is no “only damages”

requirement for entry of a stay; instead, the relief sought goes to

whether a party would be prejudiced by a stay. See, e.g., Lockyer,

398 F.3d at 1112 (analyzing the relief sought in the context of the

balance of hardship between the parties). Menges seeks “equitable

remedies to address the daily injury the State inflicts on him through

mandated sex offender registration.” Doc. 22 at 4. Menges does not

reside in Montana and has articulated no concrete plan to return to

Montana. Doc. 9-2 at 4. Under these facts, a limited stay would not

prejudice Menges. 2




1 He also has a state forum where he can make a claim that continued
registration in Montana is not necessary for public protection. See
Mont. Code Ann. § 46-23-506(3)(b).
2 Menges states that any ruling on the pending motions in Idaho will be

appealed and suggests that the State will likely seek a stay in that
event. Doc. 22 at 12. That is not, however, the motion before the Court.
Of course, if this Court were inclined to stay this case pending final
resolution of the Idaho case, the State would not object.
                                                  DEFENDANTS’ REPLY BRIEF IN
                                                  SUPPORT OF MOTION TO STAY
                                                                     PAGE 5
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 6 of 8



     A stay would, however, protect judicial and state resources and

avoid potentially conflicting outcomes. Menges makes repeated factual

allegations about the circumstances of his conviction in his Complaint.

As Defendants argued in the briefing on the motion to dismiss,

Montana officials and judges should not be called on to revisit and judge

the facts of a decades-old conviction in another state, especially when

that conviction is being contemporaneously challenged in the forum of

the conviction. Menges acknowledges the risk of conflicting opinions,

but dismisses the State’s concern, stating different district courts

grapple with the same issues all the time. Doc. 22 at 10. This case,

however, involves different district courts grappling with the same

issues regarding the same plaintiff—only one location, however, is the

locus of the underlying conviction: Idaho.

     Finally, Menges’s repeated assertion that he would still be

required to register under Montana law even if he prevailed in Idaho is

wrong. Menges argues that even “the home-run version of relief that he

seeks” in Idaho would not moot this case and that a judicial declaration

that a law is invalid is not “technically” binding. Doc. 22 at 8. Montana

law is based on a respect of other jurisdictions’ registration policies,


                                                   DEFENDANTS’ REPLY BRIEF IN
                                                   SUPPORT OF MOTION TO STAY
                                                                      PAGE 6
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 7 of 8



meaning a sex offender registrant’s actual registration under another

jurisdiction’s law is conclusive evidence that the registrant is required

to register in Montana. If the Idaho registration requirement were

lifted, including through a preliminary injunction, Montana Code

Annotated § 46-23-502(9) would not apply to Menges and would not

require registration in Montana. This case would then be moot and

subject to dismissal.

                             CONCLUSION

     This Court should grant the State’s motion for a stay.

     DATED the February 23, 2021.

                                  AUSTIN KNUDSEN
                                  Montana Attorney General
                                  215 North Sanders
                                  P.O. Box 201401
                                  Helena, MT 59620-1401

                                  By:    /s/ Hannah E. Tokerud
                                         HANNAH E. TOKERUD
                                         Assistant Attorney General
                                         Counsel for Defendants




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                  SUPPORT OF MOTION TO STAY
                                                                     PAGE 7
       Case 9:20-cv-00178-DLC Document 28 Filed 02/23/21 Page 8 of 8



                  CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1(d)(2), I certify that this brief is printed

with a proportionately spaced Century Schoolbook text typeface of 14

points; is double-spaced except for footnotes and for quoted and

indented material; and the work count calculated by Microsoft Word for

Window is 1,092 words, excluding caption, certificate of service and

certificate of compliance.

                                        /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants



                     CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the

District of Montana, using cm/ecf system. Participants in the case who

are registered cm/ecf users will be served by the cm/ecf system.

     Dated: February 23, 2021            /s/ Hannah E. Tokerud
                                          HANNAH E. TOKERUD
                                          Assistant Attorney General
                                          Counsel for Defendants




                                                  DEFENDANTS’ REPLY BRIEF IN
                                                  SUPPORT OF MOTION TO STAY
                                                                     PAGE 8
